DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 8 August 2022 is acknowledged. Claims 1-9, 11, 13, 17, and 20 are amended, and claims 14 and 15 are canceled. Claims 1-13 and 16-20 are pending; claims 17-20 are withdrawn; and claims 1-13 and 16 are presented for examination on the merits.
In response to the amendment filed on 8 August 2022, the objection to the specification is maintained; the objections to the claims are changed; rejections under 35 USC 112(a) are added; the rejections under 35 USC 112(b) are changed; the rejections under 35 USC 112(d) are changed; and the rejections over the prior art are changed. Claims 6 and 7 are drawn to allowable subject matter.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 8 August 2022 is acknowledged.  The traversal is on the ground(s) that "since the method claims 1-16 and the test kit in claims 17-20 are both directed to determining the amount of elemental sulfur in a fluid, there is no undue burden on the Examiner to search the complete claim set."  This is not found persuasive because the process for using the product as claimed can be practiced with another materially different product that does not comprise a hydrocarbon solvent or an alcohol. Moreover, the product as claimed can be used in a materially different process of using that product, such as removing elemental sulfur from fluids [e.g., Falkiner (US 5,160,045)]. See MPEP 2111.05 regarding printed matter. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention.

The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: In paragraph [00043], the term triethylene glycol is misspelled as "triehylene glycol".  
Appropriate correction is required.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Regarding claim 1, the duplicate "d)" must be removed.
Regarding claim 5, the term "isopropanol" must be changed to "isopropyl alcohol".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
(I)
Independent claim 1 has been further amended to recite the indefinite limitation "b) adding a caustic solution to said sample and mixing for about 1 minute." 
The closest written description support for this stand-alone amendment to claim 1 is found in paragraph [00121]: "After almost one minute (e.g. 55-58 seconds) of mixing the elemental sulfur-containing fluid and the caustic, a small amount of the sample can be transferred to a cuvette and placed in a portable UV-VIS spectrometer for scanning."
The disclosed time durations of "almost one minute" and "55-58 seconds" are narrower than the claimed limitation "about 1 minute." The claimed limitation includes exactly 60 seconds of mixing, which the original disclosure does not teach. Accordingly, this limitation is new matter.

(II)
Independent claim 1 has been amended to recite the limitation "a sample of a reservoir fluid."
Written description support for this stand-alone amendment to claim 1 is found in original claim 12 and the specification at [0043], which recite that the fluid is "a gas produced from a reservoir."
The only other occurrence of the word "reservoir" in the original disclosure is the specification at [0097], which recites the following (bolding added):
In another alternative, the sample fluid is a liquid or emulsion that is used in completion or treatment operations for a reservoir, including oil field solvents such as methanol, monoethylene glycol, triethylene glycol, tetraethylene glycol.

However, a fluid that is used in operations for a reservoir is not a "reservoir fluid." One of ordinary skill in the art would understand the phrase "reservoir fluid" to mean a fluid from or in a reservoir, such as gas produced from a reservoir. In other words, one of ordinary skill in the art would interpret the word "reservoir" within the phrase "reservoir fluid" to refer to the source of the fluid, not to an intended use of the fluid. Accordingly, one of ordinary skill in the art would not interpret a purified solvent such as methanol as being a "reservoir fluid" given that the ordinary and customary meaning of "reservoir" in the analogous art is a naturally occurring storage area, such as a folded rock formation. 
Independent claim 1 has been further amended to recite the indefinite limitation "b) adding a caustic solution to said sample and mixing …."
Written description support for a stand-alone amendment of mixing (setting aside the time duration addressed in section I above) is found in paragraph [00121] (bolding added): 
In other embodiments, the test kit will include protocols for using the test kit, including instructions for generating a calibration curve in field. These protocols will instruct the user to obtain a sample of fluid containing elemental sulfur using conventional means, and to add a known amount to a mixing container. The pre-packaged caustic solutions can then be added thereto and mixed to allow for a ratio of caustic to sample of at least 5:1. Alternatively, the user can prepare the caustic solution on site in the field by opening the containers of premeasured caustic chemical and at least one organic solvent and mixing them together in a separate mixing container to form the caustic solution, then adding the newly prepared caustic solution to the sample. In yet another alternatively, the user can add, at the test site, a hydrocarbon solvent such as toluene to a premixed caustic solution comprising a caustic chemical and alcohol, or a caustic alcohol, to form the caustic solution that will be added to the sample. After almost one minute (e.g. 55-58 seconds) of mixing the elemental sulfur-containing fluid and the caustic, a small amount of the sample can be transferred to a cuvette and placed in a portable UV-VIS spectrometer for scanning.

To satisfy the written description requirement, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. This is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art. 
The specification describes mixing with a high degree of generality and the product is transferred to equipment (cuvette) that usually hold liquids. The described "ratio of caustic to sample" is described elsewhere in the original disclosure as a volume ratio ([0042]), which only makes sense for a liquid sample. Given the level of skill and knowledge in the art, the original disclosure provides sufficient description of mixing a sample for an embodiment where the sample is a liquid but does not provide sufficient description of mixing a sample for an embodiment where the sample is a gas.
The Applicant did not show possession of mixing a gas sample by using such descriptive means as words, structures, and figures that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.
Given that the original disclosure only provides written description support for a reservoir fluid that is a gas, while not provide sufficient written description support for a step of mixing a gas sample, the combination of limitations recited in claim 1 does not satisfy the written description requirement. 
Original claim 12, which explicitly states that the fluid is a gas, lacks written description support for the same reason.

(III)
Dependent claim 2 has been amended to recite the indefinite limitation "wherein the reservoir fluid is an unrefined or refined hydrocarbon liquid stream." As set forth below in the rejection under 35 USC 112(b), it is unclear how a reservoir fluid can be a "refined" hydrocarbon liquid stream.
Given that written description support for "a sample of a reservoir fluid" is limited in the original disclosure to original claim 12 and the specification at [0043], which recite that the fluid is "a gas produced from a reservoir," the combination of distinct embodiments recited in claim 2 is new matter. The original disclosure does not support a reservoir fluid that is a hydrocarbon liquid stream, let alone a refined hydrocarbon liquid stream.

(IV)
Dependent claim 8 has been amended to recite the limitation "wherein said caustic solution is a strong base in at least one alcohol." This limitation explicitly permits plural alcohols, which is new matter. 
The original disclosure supports plural organic solvents (isopropyl alcohol and toluene) ([00121], [00134]) but does not support plural alcohols.

(V)
Dependent claim 9 recite a volume ratio of said caustic solution to said sample. 
As noted above in section II, written description support for the sample of reservoir fluid recited in claim 1 is limited to the embodiment of a gas produced from a reservoir.
The original disclosure does not provide written description support for measuring a volume ratio of a gas sample. The original disclosure does not provide written description support for a reservoir sample that is a liquid. The combination of distinct embodiments recited in claim 9 is new matter.

(VI)
Dependent claim 10 recites that "10 mL of a caustic solution is added to about 0.5 mL of said sample." 
As noted above in section II, written description support for the sample of reservoir fluid recited in claim 1 is limited to the embodiment of a gas produced from a reservoir.
The original disclosure does not provide written description support for measuring a gas sample in mL. The original disclosure does not provide written description support for a reservoir sample that is a liquid. The combination of distinct embodiments recited in claim 10 is new matter.

(VII)
Dependent claim 11 has been amended to recite the limitation "wherein the reservoir fluid is selected from a group consisting of kerosene, condensates, black oils, solid hydrocarbons solubilized in liquid hydrocarbons, produced water, and combinations thereof."
As noted above in section II, written description support for the sample of reservoir fluid recited in claim 1 is limited to the embodiment of a gas produced from a reservoir. The combination of distinct embodiments recited in claim 11 is new matter.
Furthermore regarding the limitation "solid hydrocarbons solubilized in liquid hydrocarbons," original claim 11 supports a sample of solid hydrocarbons that can be solubilized in liquid hydrocarbons, which means that solid hydrocarbons solubilized in liquid hydrocarbons cannot be a (naturally occurring) reservoir fluid.

(VIII)
Dependent claim 16 recites that said fluid is translucent. 
As noted above in section II, written description support for the sample of reservoir fluid recited in claim 1 is limited to the embodiment of a gas produced from a reservoir.
The original disclosure does not provide written description support for a translucent gas sample, the meaning of which is unclear. The original disclosure does not provide written description support for a reservoir sample that is a liquid. The combination of distinct embodiments recited in claim 16 is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "measuring an absorbance [singular] of the reaction products at 190 to 750 nm" in step b). The meaning of this limitation is unclear. Given that absorbance measurements are typically given for a single wavelength, does this limitation require a single absorbance measurement from a single wavelength selected from the range of 190 to 750 nm? In the alternative, if the limitation requires absorbance measurements over the whole range of 190 to 750 nm, it is unclear what is meant by a singular absorbance of the reaction products over this range of different wavelengths. Claim 6 is indefinite for analogous reasons regarding the limitation "measuring absorbance of said colored solution at 190-750 nm."
Claim 1 recites the limitation "adding a caustic solution to said sample and mixing for about 1 minute " in step b). It is unclear what is being mixed.
Claim 1 recites the limitation "adding a caustic solution to said sample and mixing for about 1 minute to yield colored reaction products, and measuring an absorbance of the reaction products at 190 to 750 nm within 1-15 minutes" in step b). It is unclear to what the limitation "within 1-15 minutes" refers. Within 1-15 minutes of what?
Claim 1 recites the limitation "an absorbance [singular] of a series of standard solutions [plural] of known elemental sulfur S8 concentration [singular]." It is unclear how a series of standard solutions can be characterized by the same absorbance. Does each standard solution of the series of standard solutions have the same elemental sulfur S8 concentration? Claim 6 is indefinite for analogous reasons.
Claim 2 recites the limitation "wherein the reservoir fluid is an unrefined or refined hydrocarbon liquid stream." The ordinary and customary meaning of "reservoir" in the analogous art is a naturally occurring storage area, such as a folded rock formation. Accordingly, it is unclear how a reservoir fluid can be a "refined" hydrocarbon liquid stream.
Claim 4 recites the limitation "wherein said UV-Vis spectrometer scans from 300-700 nm." It is unclear whether this limitation is a method step that refers to the previously recited limitation "measuring an absorbance of the reaction products at 190 to 750 nm" in step b), or whether this limitation broadly refers to configuration of the UV-Vis spectrometer.
Claim 5 recites the limitation "wherein said caustic solution is prepared in isopropanol." It is unclear what is meant by a solution being "prepared in" a solvent, versus being prepared from or comprising the solvent.
Regarding claim 6, it appears the word "to" is missing between "to said fluid" and "obtain a colored solution."
Claim 7 recites the limitation "the caustic solution." There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the fluid." There is insufficient antecedent basis for this limitation because claim 1 introduces both "a fluid" in the preamble) and "a reservoir fluid" in step a).
Claim 16 recites the limitation "the fluid." There is insufficient antecedent basis for this limitation because claim 1 introduces both "a fluid" in the preamble) and "a reservoir fluid" in step a).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 4, and 11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  
(I)
Independent claim 1 recites the limitation "a sample of a reservoir fluid" in step a). 
The ordinary and customary meaning of "reservoir" in the analogous art is a naturally occurring storage area, such as a folded rock formation.
Dependent claim 2 recites the indefinite limitation "wherein the reservoir fluid is an unrefined or refined hydrocarbon liquid stream."
Given that claim 1 requires that the sample of reservoir fluid is fluid from a reservoir, i.e., from a naturally occurring storage area, then the option of a "refined" hydrocarbon liquid stream in claim 2 does not require all of the limitations of claim 1.
Likewise regarding dependent claim 11, the recited choices of kerosene and condensates are clearly refined products that cannot be a naturally occurring reservoir fluid. Accordingly, the entire scope of claim 11 does not require all of the limitations of claim 1.
(II)
Independent claim 1 recites the indefinite limitation "measuring an absorbance of the reaction products at 190 to 750 nm" in step b). 
As set forth above in the rejection under 35 USC 112(b), it is unclear whether this limitation requires a single absorbance measurement from a single wavelength selected from the range of 190 to 750 nm, or whether it requires absorbance measurements over the whole range of 190 to 750 nm.
Dependent claim 4 recites the indefinite limitation "wherein said UV-Vis spectrometer scans from 300-700 nm." 
If claim 1 is interpreted as requiring absorbance measurements over the whole range of 190 to 750 nm, then claim 4 does not require all of the limitations of claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett ("Colorimetric Determination of Elemental Sulfur in Hydrocarbons," Analytical Chemistry 1954; previously relied upon).
Regarding claim 2, Bartlett discloses a method of determining the amount of elemental sulfur in a fluid comprising: 
a) obtaining a sample of a fluid that is a refined hydrocarbon liquid stream containing elemental sulfur (petroleum ether, benzene, white gasoline, Table VI; petroleum fractions, abstract and page 1011, last para.); 
b) adding a caustic solution (sodium cyanide solution, page 1009, left col., penultimate full para.) to said sample and mixing (with ferric chloride solution, ibid.) to yield colored reaction products ("the colored solutions," ibid.), and measuring an absorbance of the reaction products at 190 to 750 nm ("determine the absorbance at 465 µm," ibid., which is 465 nm), within 1-15 minutes ("Make absorbance readings within 10 minutes after preparation," ibid.; 
c) comparing the absorbance of the reaction products with an absorbance of a series of standard solutions of known elemental sulfur concentration to obtain an absorbance comparison ("Determine the concentration of elemental sulfur from a calibration curve which is prepared by treatment of a series of standard sulfur solutions in petroleum in the same way," ibid.); and,
d) determining a concentration of elemental sulfur in said sample based on said absorbance comparison ("Determine the concentration of elemental sulfur from a calibration curve which is prepared by treatment of a series of standard sulfur solutions in petroleum in the same way," ibid.).
Bartlett does not explicitly teach that the elemental sulfur is S8. The examiner takes official notice that octasulfur is the most common allotrope of sulfur. For the benefit of convenience, it would have been obvious to one of ordinary skill in the art at the time of filing that Bartlett's elemental sulfur is S8. 
Bartlett is silent regarding mixing time and does not teach mixing for about 1 minute. However, Bartlett teaches that one should make absorbance readings "within 10 minutes after preparation" (page 1009, left col., penultimate full para.). For the benefit of rapid preparation of the colored solution, it would have been obvious to one of ordinary skill in the art at the time of filing that a mixing time in Bartlett's method is about 1 minute. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 11, Bartlett teaches using the method to analyze elemental sulfur in petroleum fractions (abstract and page 1011, last para.) including white gasoline (Table VI) but does not teach that the petroleum fraction is kerosene. The examiner takes official notice that kerosene is a widely used petroleum fraction. For the benefit of examining a widely used petroleum fraction, it would have been obvious to one of ordinary skill in the art at the time of filing that Bartlett's petroleum fraction is kerosene.
As noted above in the rejections of claims 2 and 4 under 35 USC 112(d), a refined hydrocarbon liquid stream such as kerosene is not an example of a reservoir fluid.

Claims 1, 3, 4, 9, 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Urbanski ("New colour reactions of elemental sulphur and carbon disulphide," Talanta, 1962; newly cited).
Regarding claim 1, Bartlett discloses the limitations set forth in the rejection of claim 2 above, which is incorporated here by reference.
Bartlett does not disclose that the fluid is a reservoir fluid, instead teaching petroleum fractions (abstract and page 1011, last para.).
In the analogous prior art of the colorimetric detection of elemental sulfur in hydrocarbons using a caustic solution (Detection of sulfur in hydrocarbons, page 800), Urbanski teaches that "It is often desirable to detect minute quantities of elementary sulphur in inorganic or organic raw materials, intermediates or finished products" (page 799, first sentence). A sample of reservoir fluid is raw material. For the benefit of detecting elemental sulfur in hydrocarbon raw material, it would have been obvious to one of ordinary skill in the art at the time of filing that the hydrocarbon of Bartlett in view of Urbanski is a reservoir fluid.
Regarding claim 3, Bartlett discloses that the method uses an ultraviolet-visible (UV-Vis) spectrometer (a Beckman Model DU spectrophotometer, page 1009, left col. second para.).
Regarding claim 4, Bartlett does not explicitly disclose the wavelength range of the Beckman Model DU spectrophotometer (page 1009, left col. second para.). The examiner takes official notice that use of a UV-vis spectrometer capable of scanning from 300-700 nm is a conventional means to acquire absorbance measurements. For the benefit of selecting a known means to measure absorbance, it would have been obvious to one of ordinary skill in the art at the time of filing that said comparing step comprises using an ultraviolet-visible (UV-vis) spectrometer to obtain the absorbances, wherein said UV-vis spectrometer scans from 300-700 nm. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 9, Bartlett does not teach that the volume ratio of said caustic solution to said sample is 5:1. Instead, Bartlett teaches adding 15 mL of sodium cyanide solution to 5 mL of sample (page 1009, left col., first para. of Recommended Procedure), which is a 3:1 ratio. Urbanski teaches diluting 1 mL of the solution of sulphur in hydrocarbon with 5 mL of solvent and adding 1-2 mL of 30% aqueous sodium or potassium hydroxide (page 800, third para.).One of ordinary skill in the art would recognize the volume ratio as being adjustable via increasing or decreasing the concentration of the caustic solution. For the benefit of using dilute caustic solution, it would have been obvious to one of ordinary skill in the art at the time of filing that the volume ratio of said caustic solution to said sample is 5:1. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 10, Bartlett does not teach that 10 mL of a caustic solution is added to about 0.5 mL of said sample.  Instead, Bartlett teaches adding 15 mL of sodium cyanide solution to 5 mL of sample (page 1009, left col., first para. of Recommended Procedure). One of ordinary skill in the art would recognize the reaction scale as being easily adjustable. For the benefit of a smaller scale reaction, it would have been obvious to one of ordinary skill in the art at the time of filing that 10 mL of a caustic solution is added to about 0.5 mL of said sample. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 13, Bartlett in view of Urbanski does not explicitly teach that said adding, reacting, comparing and determining steps are perform at a site of the obtaining step. However, one of ordinary skill in the art would recognize that all of the steps can be carried out in the same laboratory. For the benefit of convenience, it would have been obvious to one of ordinary skill in the art at the time of filing that said adding, reacting, comparing and determining steps are perform at the site of the obtaining step. It is noted that a step of obtaining a sample of a reservoir fluid need not be at a reservoir site.
Regarding claim 16, Bartlett in view of Urbanski does not explicitly teach that said fluid is translucent. However, Urbanski teaches the desirability of detecting elemental sulfur in raw materials (page 799, first sentence), and raw materials can be translucent. For the benefit of testing for sulfur levels in raw materials that are hazy, it would have been obvious to one of ordinary skill in the art at the time of filing that the fluid of Bartlett in view of Urbanski is translucent.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Urbanski as applied to claims 1, 3, 4, 9, 10, 13, and 16 above, further in view of Skoog ("Titration of Elemental Sulfur with Solutions of Sodium Cyanide," Analytical Chemistry 1955; newly cited).
Regarding claim 5, Bartlett does not disclose that said caustic solution is prepared from isopropyl alcohol, instead disclosing sodium cyanide solution prepared in acetone solvent (page 1009, left col.). In the analogous art of detecting elemental sulfur, Skoog teaches that solutions of sodium cyanide in isopropyl alcohol were "remarkably stable," in contrast to the instability of sodium cyanide in acetone (para. bridging pages 370-371). For the benefit of greater stability, it would have been obvious to one of ordinary skill in the art at the time of filing to replace Bartlett's solution of sodium cyanide in acetone with Skoog's solution of sodium cyanide in isopropyl alcohol.
Regarding claim 8, Bartlett discloses that said caustic solution is a strong base (sodium cyanide) in solvent (acetone, page 1009, left col.) but does not disclose that the solvent is an alcohol. In the analogous art of detecting elemental sulfur, Skoog teaches that solutions of sodium cyanide in isopropyl alcohol were "remarkably stable," in contrast to the instability of sodium cyanide in acetone (para. bridging pages 370-371). For the benefit of greater stability, it would have been obvious to one of ordinary skill in the art at the time of filing to replace Bartlett's solution of sodium cyanide in acetone with Skoog's solution of sodium cyanide in isopropyl alcohol.

Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action for the reasons set forth in the last office action. For allowability, it is not necessary to recite particular wavelength(s).


Response to Arguments
Applicant's arguments filed on 8 August 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Applicant's arguments say that a marked-up and clean copy of the specification are submitted with this reply, but no amendment to the specification has been submitted.
The amendment to claim 1 to recite determining a concentration of elemental sulfur S8 in said sample distinguishes the claim from Cheng ("Analysis and Equilibrium Constant of Polysulfides in Desulfurization Solution," Chemical Engineering Transactions, 2017; previously relied upon.
The rejections based upon Vaccari ("Spectrophotometric microdetermination of elemental sulfur," Chimica e l'Industria 1972, including Google software translation) have been withdrawn to avoid unnecessarily duplicative rejections. However, the prior art of Vaccari in view of Urbanski is relevant to claims 1-5, 8-11, 13, and 16.
Regarding written description support for the added claim 1 limitation of "mixing for about 1 minute," Applicant cites [00128]. However, the full sentence makes clear that "about 1 minute" does not refer to a duration of the mixing: "It was determined that the samples should be analyzed within 15 minutes of adding the caustic solution, preferably within 5 minutes, and most preferably within about 1 minute of first mixing the caustic solution with the samples." 
Applicant's argues that "Measuring S8 in a reservoir fluid is a more challenging sample than … the relatively pure samples of Bartlett." Applicant's argument that Bartlett's petroleum ether, benzene, white gasoline and petroleum fractions are not reservoir fluids is consistent with the rejections under 35 USC 112(d) that refined hydrocarbon streams cannot be reasonably interpreted as reservoir fluids.
Applicant argues that "Bartlett is not relevant since he uses a sulfur in an acetone solution reaction with cyanide--which is not the claimed reaction." This argument is not persuasive. Claim 1 broadly recites a "caustic solution." The alkali cyanide solution disclosed by Bartlett is a caustic solution. The specification equates a "caustic" with a strong base ([0023]), and sodium cyanide is caustic and is a strong base.
Applicant's argument that neither Vaccari not Bartlett teach quick absorbance measurement is not persuasive. Bartlett teaches that one should make "absorbance readings within 10 minutes after preparation" (page 1009, left col., penultimate full para.).
Moreover, Vaccari teaches that the normal time between adding the potash (KOH) and the achievement of maximum coloring is about 2 minutes (page 3 of translation, third para.). Moreover, after the color maximum is achieved, the color stabilizes for about 30 seconds and then decreases rapidly (page 3 of translation, second para.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797